Title: To George Washington from Lieutenant Colonel Alexander Hamilton, 20 July 1778
From: Hamilton, Alexander
To: Washington, George


          
            Sir,
            Black Point [N.J.], July 20th 1778
          
          Inclosed I transmit your Excellency a letter from the Count Destain. He has had the River sounded and finds he cannot enter. He will
            sail for Rhode Island tomorrow evening; in the mean time he is making demonstrations to
            deceive the enemy and beget an opinion, that he intends to operate in this quarter. He
            would sail immediately but he waits the arrival, or to hear, of a frigate which carried
            Mr Gerard to Delaware, and which he appointed to meet him at Sandy Hook, so that he
            fears, his sudden and unexpected departure, before she arrives might cause her to be
              lost. He will not however wait longer than ’till
            tomorrow evening. We have agreed, that five cannon fired briskly shall be a signal of
            his arrival by day, and the same number, with five sky rockets a signal by night. In
            communicat⟨ing⟩ this, to General Sullivan, the Count wishes not a moment may be lost—and
            that he may be directed to have persons stationed on the Coast and intermediate
            expresses to facilitate the Communication between them. Pilots will be a material
            article. He begs every thing may be forwarded as much as possible; and as many troops
            collected as may be. He would be glad a detachment could march from your army, or could
            be sent by water, for which purpose he would send coverning ships, and some vessels he
            has taken by way of transports; but he cannot think of losing so much time as seems
            necessary. If the water scheme could shorten it, it would be a happy circumstance. He
            recommends it to your attention, and that you would take measures if the end can be
            better answered in this way. and meet him with information of the part he may have to
            act to execute the plan. I perceive he can with diff⟨iculty⟩ debark 4000 troops but he
            will try to do it. I am Sir Yr most Respectful & Obedt servant
          
            Alex. Hamilton
          
          
            I hope your Excellency will excuse my not being myself the bearer of these
              particulars the end may be answered by Letter. Mr Neville is anxious to get on—I just
              have heard of dispatches arrived from you; I don’t know but they may contain something
              new which may make the Count to wish a good conveyance, to return an answer. My stay
              till tomorrow morning may answer that end—I shall not delay coming forward.
          
        